                                   1            LAW OFFICES OF ROBERT P. SPRETNAK
                                                Robert P. Spretnak, Esq. (Bar No. 5135)
                                   2            8275 S. Eastern Avenue, Suite 200
                                                Las Vegas, Nevada 89123
                                   3            Telephone: (702) 454-4900
                                                Fax: (702) 938-1055
                                   4            Email: bob@spretnak.com
                                                Attorney for Leeann E. Archuleta, Plaintiff
                                   5
                                                LITTLER MENDELSON, P.C.
                                   6            Roger L. Grandgenett II, Esq. (Bar No. 6323)
                                                Z. Kathryn Branson, Esq. (Bar No. 11540)
                                   7            3960 Howard Hughes Parkway, Suite 300
                                                Las Vegas, Nevada 89169-5937
                                   8            Telephone: (702) 862-8800
                                                Fax: (702) 862-8811
                                   9            Email: rgrandgenett@littler.com; kbranson@littler.com
                                                Attorneys for CoreCivic, f/k/a Corrections Corporation of America, Defendant
                               10
                               11                                             UNITED STATES DISTRICT COURT
                               12                                              DISTRICT OF NEVADA
                                                                                         )
                               13               LEEANN E. ARCHULETA; and                 )
                                                MICHAEL B. DICKENS,                      )  Case No.: 2:15-cv-01608-MMD-VCF
                               14                                                        )
                                                              Plaintiffs,                )
                               15                                                        )
                                                       vs.                               )  MOTION TO EXTEND TIME TO
                               16                                                        )  FILE OPPOSITION TO MOTION
                                                CORRECTIONS CORPORATION OF               )  FOR SUMMARY JUDGMENT, AND
                               17               AMERICA, a Maryland corporation, doing   )  TO FILE REPLY IN SUPPORT OF
                                                business as NEVADA SOUTHERN              )  MOTION FOR SUMMARY
                               18               DETENTION CENTER,                        )  JUDGMENT
                                                                                         )
                               19                             Defendant.                 )  (First Request)
                               20
                               21                      Plaintiff LEEANN E. ARCHULETA and Defendant CORRECTIONS CORPORATION OF
                               22               AMERICA, a Maryland corporation, dba NEVADA SOUTHERN DETENTION CENTER
                               23               (hereafter, “Defendant”), now known as CORECIVIC, by and through their respective counsel of
                               24               record, do hereby stipulate and agree to extend the following deadlines regarding Defendant’s
                               25               Motion for Summary Judgment (ECF No. 81), filed on July 31, 2019.1 This is the first request to
                               26               extend deadlines regarding this dispositive motion.
                               27
                               28                      1
                                                           Plaintiff Michael B. Dickens no longer is a party to this matter. See ECF Nos. 78, 80.
T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                            Page 1 of 2
                                   1                   1.      The parties stipulate and agree that the deadline for Plaintiff Leeann E. Archuleta to
                                   2            file her points and authorities in opposition to Defendant’s Motion for Summary Judgment is
                                   3            extended by two weeks to September 4, 2019. Pursuant to LR 7-2(b), the deadline for Plaintiff to
                                   4            file her opposition currently is set for August 21, 2019. This additional time is due not only to the
                                   5            voluminous material to be reviewed in preparation of the opposition, but also due to Plaintiff’s
                                   6            limited availability because of an upcoming trial in a wrongful death action in New Mexico in which
                                   7            she also is a plaintiff, Marc Grano, et al., v. Presbyterian Healthcare Services, et al., Case No. D-
                                   8            412-CV-2017-00471, being held in the Fourth Judicial District, State of New Mexico, County of San
                                   9            Miguel.
                               10                      2.      The parties further stipulate and agree that Defendant CoreCivic, f/k/a Corrections
                               11               Corporation of America, shall have 21 days, or three weeks, instead of the 14 days provided in LR
                               12               7-2(b), to file any reply brief in support of its motion for summary judgment. This would extend the
                               13               deadline for Defendant’s Reply to September 25, 2019. This addition time is due both to the
                               14               voluminous material to be reviewed in preparation of the reply, but also due to the affect on
                               15               counsel’s schedule due to the additional time requested by Plaintiff to file her opposition.
                               16
                               17               DATED: August 5, 2019.                              DATED: August 5, 2019.
                               18               LAW OFFICES OF ROBERT P. SPRETNAK                   LITTLER MENDELSON, P.C.
                               19               By: /s/ Robert P. Spretnak                          By: /s/ Z. Kathryn Branson
                                                   Robert P. Spretnak, Esq.                            Roger L. Grandgenett II, Esq.
                               20                                                                      Z. Kathryn Branson, Esq.
                                                Attorney for Plaintiff
                               21                                                                   Attorneys for Defendant
                                                8275 S. Eastern Avenue, Suite 200
                               22               Las Vegas, Nevada 89123                             3960 Howard Hughes Parkway, Suite 300
                                                                                                    Las Vegas, Nevada 89169
                               23
                               24
                               25                                                     IT IS SO ORDERED.
                               26
                                                                                      _______________________________________________
                               27                                                     UNITED STATES DISTRICT COURT JUDGE
                               28                                                              August 5, 2019
                                                                                      DATED: ________________________________________

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                            Page 2 of 2
